                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11       HENRY C. HAYES,                               Case No. 19-cv-04107-WHO (PR)
                                           aka HENRY M. MITCHELL, JR.,
                                  12                   Plaintiff,
Northern District of California




                                                                                         ORDER TO SHOW CAUSE WHY
 United States District Court




                                  13             v.
                                                                                         PAUPER STATUS IS NOT BARRED
                                  14
                                           CALIFORNIA DEPARTMENT OF
                                  15       CORRECTIONS AND
                                           REHABILITATION, et al.,
                                  16                   Defendants.
                                  17

                                  18
                                              Plaintiff Henry C. Hayes, aka Henry M. Mitchell, Jr., a state prisoner and frequent
                                  19
                                       litigant in federal court, has filed this federal civil rights action under 42 U.S.C. § 1983
                                  20
                                       along with a motion to proceed in forma pauperis (IFP) under 28 U.S.C. § 1915.1 Hayes
                                  21
                                       is ordered to show cause on or before October 14, 2019 why 28 U.S.C. § 1915(g) does
                                  22
                                       not bar pauper status in this action.
                                  23
                                              A prisoner may not bring a civil action or appeal a civil judgment under 28 U.S.C.
                                  24
                                       § 1915 “if the prisoner has, on 3 or more prior occasions, while incarcerated or detained in
                                  25
                                       any facility, brought an action or appeal in a court of the United States that was dismissed
                                  26
                                  27   1
                                        In his suit, plaintiff raises claims against various state actors for actions they took in
                                  28   response to the discovery, seizure, and search of a mobile phone allegedly belonging to
                                       plaintiff.
                                   1   on the grounds that it is frivolous, malicious, or fails to state a claim upon which relief may
                                   2   be granted, unless the prisoner is under imminent danger of serious physical injury.”
                                   3   28 U.S.C. § 1915(g).
                                   4          Under the law of this circuit, plaintiff must be afforded an opportunity to persuade
                                   5   the Court that section 1915(g) does not bar pauper status for him. See Andrews v. King,
                                   6   398 F.3d 1113, 1120 (9th Cir. 2005). Andrews requires that the prisoner be given notice of
                                   7   the potential applicability of section 1915(g), by either the district court or the defendants,
                                   8   but also requires the prisoner to bear the ultimate burden of persuasion that section 1915(g)
                                   9   does not bar pauper status for him. Id. Andrews implicitly allows the Court to raise sua
                                  10   sponte the section 1915(g) problem but requires the Court to notify the prisoner of the
                                  11   earlier dismissals it considers to support a section 1915(g) dismissal and allow the prisoner
                                  12   an opportunity to be heard on the matter before dismissing the action. Id. A dismissal
Northern District of California
 United States District Court




                                  13   under section 1915(g) means that a prisoner cannot proceed with his action as a pauper
                                  14   under section 1915(g), but he still may pursue his claims if he pays the full filing fee at the
                                  15   outset of the action.
                                  16          Here, Hayes (aka Mitchell) has had at least three prior prisoner actions or appeals
                                  17   dismissed by a federal court on the grounds that they are frivolous, malicious, or that they
                                  18   failed to state a claim upon which relief may be granted:
                                  19          (1) Hayes v. City of Los Angeles, No. 2:03-cv-07197-UA-RZ (C.D. Cal. Dec. 17,
                                  20   2003) (suit dismissed for failure to state a claim and because the allegations were “legally
                                  21   and/or factually patently frivolous”);
                                  22           (2) Hayes v. Tenet Healthcare Corporation, No. 2:07-cv-02455-CAS-RZ (C.D.
                                  23   Cal. Aug. 18, 2008) (suit dismissed with prejudice for failure to state a claim for relief);
                                  24           (3) Mitchell v. City of Los Angeles, No. 2:08-cv-01831-UA-RZ (C.D. Cal. Apr. 8,
                                  25   2008) (dismissing what was “at least Plaintiff’s third attempt to litigate” the same
                                  26   complaint for failure to state a claim and because the allegations were “legally and/or
                                  27

                                  28
                                                                                      2
                                   1   factually patently frivolous”)2;
                                   2           (4) Mitchell v. Gutstadt, No. 2:13-cv-08089-GAF-RZ (C.D. Cal. Nov. 8, 2013)
                                   3   (suit dismissed with prejudice because all claims were barred by Heck v. Humphrey, 512
                                   4   U.S. 477 (1996))3;
                                   5          (5) Hayes v. Brown, 2:18-cv-08562-SVW-SK (C.D. Cal. Oct. 17, 2018) (suit
                                   6   dismissed as frivolous, malicious and because it failed to state a claim for relief);
                                   7          (6) Hayes v. Brown, No. 18-56516 (9th Cir. Mar. 13, 2019) (appeal dismissed as
                                   8   frivolous);
                                   9          (7) Mitchell v. City of Los Angeles, 2:06-cv-07704-GAF-RZ (C.D. Cal. Jul. 18,
                                  10   2007) (suit dismissed for failure to state a claim because suit was filed outside the statute
                                  11   of limitations).4
                                  12          In light of these dismissals, and because Hayes does not appear to be under
Northern District of California
 United States District Court




                                  13   imminent danger of serious physical injury, the Court now orders him to show cause why
                                  14   IFP status should not be denied and these actions should not be dismissed pursuant to
                                  15   28 U.S.C. § 1915(g).
                                  16          Hayes’s response to this order to show cause is due no later than October 14, 2019.
                                  17   The response must clearly be labeled “RESPONSE TO ORDER TO SHOW CAUSE.” In
                                  18   the alternative to showing cause why this action should not be dismissed, Hayes may avoid
                                  19   dismissal by paying the full filing fee of $400.00 by the deadline.
                                  20

                                  21
                                       2
                                  22     The docket in this Central District case notes that plaintiff (i) Henry M. Mitchell, Jr. is
                                       also known as Henry C. Hayes; and (ii) has a CDCR number of V-16058, the same number
                                  23   listed by the plaintiff in the instant Northern District suit.
                                       3
                                  24     The docket in this Central District case notes that plaintiff (i) Henry M. Mitchell, Jr. is
                                       also known as Henry C. Hayes; and (ii) has a CDCR number of V-16058, the same number
                                  25   listed by the plaintiff in the instant Northern District suit.
                                       4
                                  26    The docket in this Central District case notes that plaintiff (i) Henry M. Mitchell, Jr. is
                                       also known as Henry C. Hayes; and (ii) has a CDCR number of V-16058, the same number
                                  27   as the one listed by the plaintiff in the instant Northern District suit. Also, suits dismissed
                                       for failure to state a claim because they were filed outside the statute of limitations period
                                  28   can count as strikes. Belanus v. Clark, 796 F.3d 1021, 1023, 1025-30 (9th Cir. 2015).

                                                                                      3
                                   1          Failure to file a response by October 14, 2019, or failure to pay the full filing fee
                                   2   by that date, will result in the dismissal of this action without prejudice to plaintiff bringing
                                   3   his claims in a new paid complaint.
                                   4          IT IS SO ORDERED.
                                   5   Dated: September 4, 2019
                                                                                          _________________________
                                   6
                                                                                          WILLIAM H. ORRICK
                                   7                                                      United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      4
